UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund ® Semiannual report 4 | 30 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Allocation of assets among fixed-income strategies and sectors may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. The fund is not intended to outperform stocks and bonds during strong market rallies. Message from the Trustees June 12, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 15. 2 Absolute Return 300 Fund D. William Kohli Portfolio Manager Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business, University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Albert Chan, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended April30, 2017? In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Treasury yields rose sharply during this time, with the yield on the 10-year note reaching 2.60% in mid-December, reflecting investor expectations for higher inflation and potentially expansionary fiscal policy to come. In March, however, a failed effort to repeal the Affordable Care Act [ACA] triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. A second attempt at an ACA repeal-and-replace bill was approved by the U.S. House of Representatives in April, but faces an uncertain outcome when it is taken up by the U.S. Senate. After posting solid growth in the second half of 2016, the U.S. economy registered disappointing results in 2017’s first quarter, repeating a pattern that we’ve seen over the past two years. U.S. gross domestic product [GDP] grew Absolute Return 300 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. at a 0.7% annual rate in January through March, the slowest pace of expansion in three years, according to the Commerce Department. Consumers sharply reduced spending on big-ticket items, such as automobiles. At the same time, there were signs of underlying strength in the data. For example, final sales to domestic purchasers — a key measure of the health of domestic demand — rose at a 2.2% annual rate. In our view, transitory factors likely suppressed consumer spending in the first quarter, and we believe GDP may pick up in the second quarter. The Federal Reserve increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. The Fed issued a fairly upbeat statement at its early May policy meeting, saying that it expected economic growth to rebound after a soft first quarter. The central bank signaled that it is likely to continue gradually raising short-term rates this year if its growth forecast appears to be consistent with its expectations. Within this environment, credit spreads continued to tighten, reflecting persistent investor demand for credit risk, as market volatility remained low and corporate earnings growth was positive overall. 4 Absolute Return 300 Fund The fund generated a solid gain for the period. Which holdings and strategies bolstered performance? Our mortgage-credit strategies were the top overall contributor, led by holdings of mezzanine commercial mortgage-backed securities [CMBS]. Early in the period, our positions in CMBS that were issued before the 2008 financial crisis performed particularly well. However, gains from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Elsewhere within mortgage credit, non-agency residential mortgage-backed securities [RMBS] also aided the fund’s performance. Our investments in agency credit risk-transfer securities [CRTS] performed well, as a combination of relatively high yields and high-quality collateral continued to attract investors to this growing market. Furthermore, an increasing number of institutional investment managers are embracing CRTS as an easier way to access the mortgage market. Our interest-rate and yield-curve positioning also notably aided results. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — modestly negative for most of the period. This strategy was particularly helpful in November when Treasury yields rose sharply across the yield curve in response to the U.S. presidential election outcome. In April, we moved the fund’s duration slightly above zero on the view that interest rates could remain range-bound over the near term. That said, we saw this as a tactical maneuver, and our This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 5 core strategy of de-emphasizing interest-rate risk did not change. How did corporate credit affect results? Allocations to corporate bonds — both investment grade and high yield — provided a further boost to results. Positive sentiment toward both sectors was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and a more robust fiscal policy. Relatively stable global oil prices also provided a tailwind. Were there other parts of the portfolio that contributed? Holdings of emerging-market [EM] debt and our active currency strategy contributed in about equal amounts to performance. In EM debt, investments in Russia added the most, partly helped by stable oil prices. Investors were also relieved that the country was not subjected to additional sanctions from the United Nations. Positions in Argentina, Brazil, and Mexico also contributed, aided by oil prices and persistent investor demand for high-yielding securities. Our EM exposure in these countries also benefited from reduced fears that the Trump administration might take a more protectionist approach to foreign trade. Within active currency, short positions in the Japanese yen and the New Zealand dollar bolstered results, as both of these currencies weakened versus the U.S. dollar during the final two months of 2016. A long position in the Swedish krona was also beneficial, since this currency strengthened versus the U.S. dollar. On the downside, which strategies weren’t as productive for the fund this period? There were no notable detractors, but our prepayment strategies had only a marginally positive impact on performance. On the plus side, our holdings of interest-only collateralized mortgage obligations [IO CMOs] performed well amid consistent investor demand for the higher return potential offered by securities with greater risk. Additionally, the yield on the 10-year Treasury, after spiking early in the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund period, stayed in a fairly narrow range for the remainder of the period, keeping mortgage refinancing activity subdued and prepayment speeds slow. However, adverse results from a strategy that sought to exploit the yield differential between current mortgage rates and longer-term Treasury yields detracted and largely negated the benefit of our IO CMO positions. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and in an attempt to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to help gain exposure to interest rates in various countries. Lastly, we utilized currency forward contracts to help hedge the foreign exchange-rate risk associated with bonds not denominated in U.S. dollars and for gaining exposure to foreign currencies. What is your outlook for the coming months? As we look at the world today, we see economic activity picking up and inflation levels beginning to rise. Higher commodity prices appear to be working their way into final prices, which we believe is leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this normalization, we think the level of interest rates remains too low. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 300 Fund 7 We believe that the declining U.S. unemployment rate suggests wage pressures could start to build as businesses compete for scarcer workers, though wage increases to this point have been modest. It also means, in our view, that the Fed is likely to raise interest rates for the second time this year at its next policy meeting in June, and then likely again before the end of the year. We also think that later this year the central bank is likely to communicate a plan for beginning the process of winding down its $4.5 trillion portfolio of U.S. Treasuries and mortgage-backed securities. We believe that the Fed’s objective is to gently pull back the stimulus it pumped into the economy during and after the financial crisis now that economic growth appears to be normalizing. What implications does your outlook have for fund positioning? We plan to continue seeking opportunities in mortgage credit and prepayment-sensitive areas of the market that we believe offer relative value. As of period-end, the fund’s duration was moderately above zero, reflecting diverse positioning across various countries. The fund had negative duration in some of the largest developed-market economies, including the United States and the United Kingdom. At the same time, the portfolio had positive duration in several other markets, including Sweden, Russia, Canada, and New Zealand. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 300 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 23.15% 2.52% 11.95% 2.28% 3.01% 0.99% 7.08% 4.34% After sales charge 21.92 2.40 10.83 2.08 1.98 0.65 6.01 3.30 Class B (12/23/08) Before CDSC 20.53 2.26 10.84 2.08 2.28 0.76 6.91 4.15 After CDSC 20.53 2.26 10.84 2.08 2.28 0.76 5.91 3.15 Class C (12/23/08) Before CDSC 15.67 1.76 7.91 1.53 0.65 0.21 6.37 3.95 After CDSC 15.67 1.76 7.91 1.53 0.65 0.21 5.37 2.95 Class M (12/23/08) Before sales charge 22.34 2.44 11.65 2.23 2.73 0.90 7.08 4.22 After sales charge 21.42 2.35 10.81 2.07 1.96 0.65 6.27 3.43 Class P (8/31/16) Net asset value 25.72 2.78 13.39 2.54 3.80 1.25 7.39 4.54 Class R (12/23/08) Net asset value 20.51 2.26 10.58 2.03 2.23 0.74 6.80 4.17 Class R6 (7/2/12) Net asset value 25.79 2.79 13.45 2.56 3.72 1.23 7.40 4.45 Class Y (12/23/08) Net asset value 25.62 2.77 13.30 2.53 3.73 1.23 7.31 4.46 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Absolute Return 300 Fund 9 Comparative index returns For periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months BofA Merrill Lynch U.S. Treasury Bill Index 1.56% 0.19% 0.88% 0.18% 0.66% 0.22% 0.40% 0.22% Bloomberg Barclays U.S. Aggregate Bond Index 38.46 3.97 11.87 2.27 8.19 2.66 0.83 –0.67 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class P Class R Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.294 $0.275 $0.205 $0.291 $0.304 $0.250 $0.326 $0.326 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $9.76 $9.86 $9.71 $9.65 $9.73 $9.80 $9.79 $9.77 $9.82 $9.79 4/30/17 9.88 9.98 9.83 9.82 9.84 9.91 9.92 9.92 9.92 9.89 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 10 Absolute Return 300 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 22.52% 2.49% 11.06% 2.12% 2.58% 0.85% 7.90% 4.02% After sales charge 21.30 2.36 9.95 1.92 1.56 0.52 6.82 2.98 Class B (12/23/08) Before CDSC 19.92 2.22 9.96 1.92 1.86 0.62 7.61 3.84 After CDSC 19.92 2.22 9.96 1.92 1.86 0.62 6.61 2.84 Class C (12/23/08) Before CDSC 15.08 1.71 6.94 1.35 0.23 0.08 6.97 3.63 After CDSC 15.08 1.71 6.94 1.35 0.23 0.08 5.97 2.63 Class M (12/23/08) Before sales charge 21.72 2.40 10.76 2.06 2.31 0.76 7.78 4.01 After sales charge 20.81 2.31 9.93 1.91 1.54 0.51 6.98 3.23 Class P (8/31/16) Net asset value 24.96 2.73 12.49 2.38 3.27 1.08 8.10 4.12 Class R (12/23/08) Net asset value 19.90 2.22 9.70 1.87 1.71 0.57 7.61 3.86 Class R6 (7/2/12) Net asset value 25.03 2.74 12.55 2.39 3.29 1.08 8.11 4.14 Class Y (12/23/08) Net asset value 24.99 2.73 12.51 2.39 3.30 1.09 8.13 4.14 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Absolute Return 300 Fund11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 0.70% 0.90% 1.45% 0.75% 0.45% * 0.95% 0.45% 0.45% Annualized expense ratio for the six-month period ended 4/30/17 ‡ 0.69% 0.89% 1.44% 0.74% 0.44% 0.94% 0.44% 0.44% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower distribution (12b-1) fees applicable to class P shares. ‡ Includes a decrease of 0.16% from annualizing the performance fee adjustment for the six months ended 4/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $3.50 $4.51 $7.28 $3.75 $2.23 $4.76 $2.23 $2.23 Ending value (after expenses) $1,043.40 $1,041.50 $1,039.50 $1,042.20 $1,045.40 $1,041.70 $1,044.50 $1,044.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Absolute Return 300 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $3.46 $4.46 $7.20 $3.71 $2.21 $4.71 $2.21 $2.21 Ending value (after expenses) $1,021.37 $1,020.38 $1,017.65 $1,021.12 $1,022.61 $1,020.13 $1,022.61 $1,022.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC, and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). 14 Absolute Return 300 Fund • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Agency credit risk transfer security (CRTS) is backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in a CRTS is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTS offer a higher yield than conventional pass-through securities. Similar to CMBS, CRTS are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Absolute Return 300 Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 300 Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 300 Fund 17 The fund’s portfolio 4/30/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (47.0%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 4.00%, TBA, 5/1/47 $2,000,000 $2,114,375 U.S. Government Agency Mortgage Obligations (46.6%) Federal National Mortgage Association Pass-Through Certificates 4.50%, TBA, 5/1/47 8,000,000 8,608,750 4.00%, TBA, 5/1/47 2,000,000 2,106,562 3.50%, TBA, 6/1/47 71,000,000 72,863,750 3.50%, TBA, 5/1/47 71,000,000 73,013,517 3.00%, TBA, 5/1/47 48,000,000 47,958,749 2.50%, TBA, 5/1/47 26,000,000 25,037,189 Total U.S. government and agency mortgage obligations (cost $230,443,517) Principal U.S. TREASURY OBLIGATIONS (0.1%)* amount Value U.S. Treasury Notes 2.00%, 9/30/20 § $382,000 $387,488 Total U.S. treasury obligations (cost $381,879) Principal MORTGAGE-BACKED SECURITIES (46.0%)* amount Value Agency collateralized mortgage obligations (19.1%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 20.774%, 5/15/35 $94,961 $139,573 IFB Ser. 3072, Class SM, 20.15%, 11/15/35 221,510 322,423 IFB Ser. 3249, Class PS, 18.993%, 12/15/36 133,117 187,095 IFB Ser. 2990, Class LB, 14.404%, 6/15/34 494,163 593,626 IFB Ser. 3852, Class NT, 5.006%, 5/15/41 5,170,274 5,240,310 Ser. 4601, Class IC, IO, 4.00%, 12/15/45 5,492,142 852,930 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 5,368,664 852,839 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 4,846,550 672,701 Ser. 4591, Class QI, IO, 3.50%, 4/15/46 8,886,973 1,389,301 Ser. 4369, Class IA, IO, 3.50%, 7/15/44 4,601,267 764,555 Ser. 4136, Class IW, IO, 3.50%, 10/15/42 8,922,328 1,194,286 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 8,720,199 1,106,375 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 5,680,537 606,454 Ser. 4182, Class PI, IO, 3.00%, 12/15/41 13,437,852 1,112,654 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 4,852,019 473,293 FRB Ser. 8, Class A9, IO, 0.445%, 11/15/28 291,363 4,006 FRB Ser. 59, Class 1AX, IO, 0.274%, 10/25/43 761,509 7,585 Ser. 48, Class A2, IO, 0.212%, 7/25/33 1,147,554 8,472 Ser. 3835, Class FO, PO, zero%, 4/15/41 10,210,468 8,807,968 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 22.547%, 5/25/35 70,431 99,465 IFB Ser. 07-53, Class SP, 20.568%, 6/25/37 187,397 276,974 IFB Ser. 05-75, Class GS, 17.278%, 8/25/35 143,637 187,846 IFB Ser. 11-4, Class CS, 10.919%, 5/25/40 1,347,418 1,553,701 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 5,237,110 1,235,780 18Absolute Return 300 Fund Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-68, Class BS, IO, 5.009%, 7/25/42 $7,346,861 $1,270,390 Ser. 397, Class 2, IO, 5.00%, 9/25/39 553,913 116,945 Ser. 17-2, Class KI, IO, 4.00%, 2/25/47 2,922,307 530,019 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 3,195,304 606,469 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 9,272,976 1,298,324 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 5,316,409 698,374 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 5,663,728 601,209 Ser. 14-76, IO, 3.50%, 11/25/39 6,854,823 720,096 Ser. 13-21, Class AI, IO, 3.50%, 3/25/33 6,925,626 998,210 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 2,359,235 362,732 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 6,511,143 729,899 Ser. 6, Class BI, IO, 3.00%, 12/25/42 12,024,631 905,455 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 3,331,688 272,865 Ser. 13-27, Class PI, IO, 3.00%, 12/25/41 17,086,333 1,401,079 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 9,148,262 665,984 Ser. 98-W5, Class X, IO, 0.619%, 7/25/28 570,792 27,826 Ser. 98-W2, Class X, IO, 0.536%, 6/25/28 1,849,604 90,168 Ser. 07-44, Class CO, PO, zero%, 5/25/37 35,745 29,707 Government National Mortgage Association IFB Ser. 16-77, Class SC, IO, 5.107%, 10/20/45 5,543,548 1,054,483 IFB Ser. 13-99, Class VS, IO, 5.106%, 7/16/43 2,082,724 338,109 IFB Ser. 11-17, Class S, IO, 5.057%, 2/20/41 2,930,567 476,510 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 4,253,357 897,033 Ser. 14-2, Class IC, IO, 5.00%, 1/16/44 5,202,445 1,140,373 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 5,069,146 1,073,468 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 233,284 16,100 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 1,055,456 222,522 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 6,392,174 1,324,522 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 20,391,492 4,318,286 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 14,247,939 2,993,777 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 6,448,318 1,282,220 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 5,568,926 1,256,907 Ser. 12-129, IO, 4.50%, 11/16/42 4,393,814 1,018,662 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 268,239 35,595 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 4,074,883 809,007 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 2,824,990 661,895 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 1,361,769 64,453 Ser. 15-94, IO, 4.00%, 7/20/45 176,847 40,599 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 2,470,827 425,188 Ser. 12-106, Class QI, IO, 4.00%, 7/20/42 4,859,470 774,566 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,352,400 233,729 Ser. 15-162, Class BI, IO, 4.00%, 11/20/40 6,481,430 1,042,992 Ser. 13-53, Class IA, IO, 4.00%, 12/20/26 5,948,031 663,291 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 17,563,616 2,274,594 Ser. 15-111, Class IJ, IO, 3.50%, 8/20/45 7,633,032 1,155,641 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 5,529,549 746,489 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 8,125,544 1,409,327 Ser. 13-76, IO, 3.50%, 5/20/43 3,775,596 612,779 Absolute Return 300 Fund 19 Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 $4,891,742 $738,751 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 5,730,821 801,398 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,167,322 336,693 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 9,096,796 683,633 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 1,941,082 188,002 Ser. 183, Class AI, IO, 3.50%, 10/20/39 6,391,950 729,130 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 8,287,208 778,086 Ser. 14-145, Class PI, IO, 3.50%, 10/20/29 3,995,143 485,809 Ser. 14-46, Class KI, IO, 3.00%, 6/20/36 4,176,597 347,773 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 8,181,688 753,615 Ser. 16-H23, Class NI, IO, 2.584%, 10/20/66 10,095,153 1,386,064 Ser. 16-H13, Class IK, IO, 2.58%, 6/20/66 18,238,429 2,370,996 Ser. 17-H06, Class BI, IO, 2.268%, 2/20/67 14,546,896 1,940,556 Ser. 16-H02, Class BI, IO, 2.234%, 11/20/65 13,398,636 1,391,194 Ser. 17-H03, Class DI, IO, 2.20%, 12/20/66 4,920,444 691,937 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 3,392,570 371,062 Ser. 15-H15, Class JI, IO, 1.944%, 6/20/65 12,550,029 1,311,478 Ser. 15-H19, Class NI, IO, 1.909%, 7/20/65 18,778,348 1,883,468 Ser. 15-H25, Class EI, IO, 1.842%, 10/20/65 15,068,552 1,398,362 Ser. 15-H18, Class IA, IO, 1.825%, 6/20/65 12,035,382 945,981 Ser. 15-H09, Class BI, IO, 1.691%, 3/20/65 15,486,397 1,279,176 Ser. 15-H10, Class EI, IO, 1.633%, 4/20/65 17,204,205 1,071,822 Ser. 15-H25, Class AI, IO, 1.612%, 9/20/65 15,421,521 1,246,059 Ser. 14-H14, Class CI, IO, 1.58%, 7/20/64 18,768,593 1,149,576 Ser. 15-H28, Class DI, IO, 1.55%, 8/20/65 11,851,106 900,684 Ser. 11-H08, Class GI, IO, 1.256%, 3/20/61 11,994,938 586,552 Ser. 10-151, Class KO, PO, zero%, 6/16/37 909,842 759,473 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 102,675 1 FRB Ser. 98-2, IO, 1.004%, 5/19/27 57,783 1 FRB Ser. 99-2, IO, 0.84%, 9/19/27 145,163 1,270 FRB Ser. 98-3, IO, zero%, 9/19/27 68,177 1 Commercial mortgage-backed securities (20.3%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 1,429,080 1,426,391 FRB Ser. 07-1, Class XW, IO, 0.413%, 1/15/49 1,303,038 6,432 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.28%, 11/10/42 2,632,000 2,252,860 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 160,906 32 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 2,398,000 2,320,065 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 3,881,670 3,710,955 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 6.281%, 4/15/44 1,782,862 832,240 20 Absolute Return 300 Fund Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.60%, 11/10/46 $26,089,142 $1,240,982 FRB Ser. 14-GC21, Class XA, IO, 1.425%, 5/10/47 11,911,688 811,044 FRB Ser. 14-GC19, Class XA, IO, 1.389%, 3/10/47 13,985,325 808,771 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.104%, 11/10/46 5,194,000 4,907,556 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.99%, 5/15/46 2,229,000 2,233,558 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 600,874 601,295 FRB Ser. 14-CR17, Class C, 4.895%, 5/10/47 956,000 959,039 FRB Ser. 14-LC15, Class XA, IO, 1.515%, 4/10/47 9,058,316 516,922 FRB Ser. 14-CR19, Class XA, IO, 1.41%, 8/10/47 36,648,102 2,173,746 FRB Ser. 14-UBS4, Class XA, IO, 1.398%, 8/10/47 20,640,848 1,242,849 FRB Ser. 13-CR11, Class XA, IO, 1.312%, 8/10/50 59,531,406 3,123,831 FRB Ser. 14-UBS6, Class XA, IO, 1.195%, 12/10/47 25,385,263 1,347,957 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 1,361,000 1,038,171 Ser. 13-LC13, Class E, 3.719%, 8/10/46 1,503,000 997,691 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.507%, 2/15/41 4,668,000 4,255,349 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 301,017 300,114 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 231,733 235,375 FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 1,367,082 231 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.943%, 4/15/50 1,086,000 921,542 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.51%, 8/10/44 2,440,000 2,518,324 GS Mortgage Securities Corp II FRB Ser. 15-GC30, Class XA, IO, 1.032%, 5/10/50 16,515,906 809,279 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 1,864,000 1,449,260 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 1,318,000 1,284,918 FRB Ser. 14-GC18, Class XA, IO, 1.294%, 1/10/47 21,021,351 1,104,483 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.841%, 1/10/45 1,547,376 1,493,527 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,219,000 1,131,232 FRB Ser. 13-GC12, Class D, 4.584%, 6/10/46 1,501,000 1,324,182 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C19, Class C, 4.822%, 4/15/47 602,000 611,597 FRB Ser. 14-C26, Class C, 4.569%, 1/15/48 536,000 528,088 FRB Ser. 14-C19, Class XA, IO, 1.338%, 4/15/47 28,569,690 959,942 FRB Ser. 14-C24, Class XA, IO, 1.215%, 11/15/47 16,102,957 787,535 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C17, Class D, 5.049%, 1/15/47 1,306,000 1,218,335 FRB Ser. C14, Class D, 4.709%, 8/15/46 1,497,000 1,390,624 Absolute Return 300 Fund21 Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Commercial mortgage-backed securities cont. JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C25, Class D, 4.096%, 11/15/47 $731,000 $572,227 FRB Ser. 14-C26, Class D, 4.069%, 1/15/48 666,000 552,241 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 403,000 412,874 FRB Ser. 13-C10, Class XA, IO, 1.323%, 12/15/47 44,949,310 2,213,978 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.47%, 2/12/51 2,194,000 1,974,600 FRB Ser. 07-CB20, Class C, 6.47%, 2/12/51 1,220,000 1,073,600 FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 4,278,000 4,198,429 FRB Ser. 12-C8, Class D, 4.807%, 10/15/45 2,332,000 2,266,471 FRB Ser. 12-LC9, Class D, 4.535%, 12/15/47 327,000 328,864 Ser. 13-C10, Class E, 3.50%, 12/15/47 1,298,000 954,419 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 469,608 45 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.005%, 6/12/43 6,126,745 25 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C14, Class C, 4.99%, 2/15/47 1,113,000 1,157,430 FRB Ser. 13-C13, Class XA, IO, 1.285%, 11/15/46 47,768,666 2,415,661 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.854%, 8/15/47 2,809,000 2,394,407 FRB Ser. 13-C10, Class E, 4.219%, 7/15/46 4,055,000 3,338,887 Morgan Stanley Capital I Trust Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,036,000 965,420 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class XA, IO, 2.282%, 3/15/45 9,505,570 779,450 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C2, Class XA, IO, 1.583%, 5/10/63 8,316,102 458,488 FRB Ser. 13-C5, Class XA, IO, 1.155%, 3/10/46 47,722,830 2,309,785 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.309%, 6/15/45 1,685,000 1,238,475 FRB Ser. 06-C29, IO, 0.496%, 11/15/48 17,182,433 687 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.431%, 7/15/46 749,000 765,853 FRB Ser. 14-LC16, Class XA, IO, 1.554%, 8/15/50 22,935,586 1,369,025 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.431%, 7/15/46 2,166,000 1,989,293 Ser. 14-LC18, Class D, 3.957%, 12/15/47 2,837,000 2,296,643 WF-RBS Commercial Mortgage Trust FRB Ser. 12-C10, Class C, 4.536%, 12/15/45 816,000 802,072 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.861%, 11/15/44 603,000 611,502 Ser. 11-C4, Class E, 5.265%, 6/15/44 1,068,000 1,016,202 FRB Ser. 12-C7, Class D, 4.988%, 6/15/45 1,621,000 1,507,190 FRB Ser. 12-C10, Class D, 4.601%, 12/15/45 1,360,000 1,207,425 FRB Ser. 12-C10, Class E, 4.601%, 12/15/45 1,658,000 1,277,696 Ser. 13-C14, Class E, 3.25%, 6/15/46 1,065,000 708,332 22 Absolute Return 300 Fund Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class XA, IO, 1.929%, 11/15/44 $10,239,925 $644,808 FRB Ser. 12-C9, Class XB, IO, 0.864%, 11/15/45 46,094,000 1,602,873 Residential mortgage-backed securities (non-agency) (6.6%) BCAP, LLC Trust 144A FRB Ser. 12-RR5, Class 4A8, 1.152%, 6/26/35 1,465,309 1,435,924 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.291%, 7/25/25 (Bermuda) 832,530 849,701 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.287%, 6/25/46 516,557 492,486 FRB Ser. 06-OA7, Class 1A2, 1.602%, 6/25/46 4,349,097 4,001,169 FRB Ser. 05-27, Class 1A1, 1.532%, 8/25/35 1,455,588 1,160,322 FRB Ser. 05-59, Class 1A1, 1.323%, 11/20/35 5,276,490 4,777,333 FRB Ser. 06-OA10, Class 4A1, 1.181%, 8/25/46 395,406 351,911 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 05-3, Class 1A1, 1.611%, 4/25/35 728,786 585,796 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.491%, 1/25/25 1,142,793 1,481,065 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.491%, 10/25/28 259,827 318,547 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.991%, 7/25/28 656,811 781,614 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.341%, 4/25/28 1,779,272 2,100,204 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.541%, 12/25/27 1,067,778 1,203,564 Structured Agency Credit Risk Debt FRN Ser. 17-DNA2, Class B1, 6.136%, 10/25/29 640,000 654,656 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class M3, 5.691%, 4/25/28 650,000 740,170 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.241%, 9/25/28 1,589,833 2,125,075 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.741%, 10/25/28 840,000 1,094,410 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 1,450,000 1,681,541 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.691%, 4/25/28 1,819,270 2,077,945 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.541%, 2/25/25 266,516 288,450 Connecticut Avenue Securities FRB Ser. 15-C01, Class 1M2, 5.291%, 2/25/25 383,041 417,421 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.241%, 4/25/29 80,000 86,464 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.991%, 5/25/25 51,612 55,889 Absolute Return 300 Fund 23 Principal MORTGAGE-BACKED SECURITIES (46.0%)* cont. amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.991%, 5/25/25 $166,146 $177,510 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M2, 3.991%, 7/25/24 120,000 125,985 GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 1.241%, 1/25/36 1,022,738 707,223 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.171%, 1/25/37 675,199 590,954 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 1.481%, 10/25/45 2,436,292 2,260,131 Total mortgage-backed securities (cost $232,203,754) Principal CORPORATE BONDS AND NOTES (29.7%)* amount Value Basic materials (1.2%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45%, 3/15/18 $1,308,000 $1,352,053 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 950,000 1,064,791 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9.00%, 5/1/19 (Australia) 708,000 804,921 Southern Copper Corp. sr. unsec. unsub. notes 5.875%, 4/23/45 (Peru) 800,000 840,000 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 734,000 770,700 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 1,000,000 1,085,000 Capital goods (2.9%) Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 500,000 513,750 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 1,337,000 1,370,425 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. notes 4.25%, 9/15/22 (Ireland) 1,000,000 1,019,200 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 1,020,000 1,045,500 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 500,000 505,000 Boeing Co. (The) sr. unsec. bonds 8.75%, 8/15/21 3,580,000 4,505,713 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 1,000,000 1,100,000 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.00%, 10/15/17 (Luxembourg) 1,692,000 1,726,156 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 750,000 788,438 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,025,000 1,066,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/29/20 500,000 520,625 24 Absolute Return 300 Fund Principal CORPORATE BONDS AND NOTES (29.7%)* cont. amount Value Communication services (2.1%) AT&T, Inc. sr. unsec. unsub. notes 3.00%, 6/30/22 $1,800,000 $1,800,477 AT&T, Inc. sr. unsec. unsub. notes 1.70%, 6/1/17 1,695,000 1,695,615 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 640,000 708,183 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4.25%, 4/1/18 1,694,000 1,723,645 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 500,000 546,875 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 2.946%, 3/15/22 1,557,000 1,565,184 Vodafone Group PLC sr. unsec. unsub. notes 1.25%, 9/26/17 (United Kingdom) 2,346,000 2,344,747 Consumer cyclicals (3.1%) Autonation, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 4/15/18 2,008,000 2,099,940 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 552,000 592,963 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 1,000,000 1,036,250 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 3,710,000 3,987,393 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 596,000 667,003 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 279,000 303,489 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 490,000 534,100 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 565,000 587,600 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 500,000 526,175 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 1,200,000 1,242,000 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.30%, 8/14/20 3,790,000 3,884,511 Consumer staples (3.7%) 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 1,000,000 1,030,000 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 4,851,000 4,943,319 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 5,745,000 5,757,023 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.25%, 1/17/18 615,000 614,004 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 2,975,000 3,255,891 CVS Health Corp. sr. unsec. unsub. notes 2.25%, 12/5/18 1,690,000 1,702,266 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1.50%, 5/11/17 (United Kingdom) 798,000 798,115 Absolute Return 300 Fund25 Principal CORPORATE BONDS AND NOTES (29.7%)* cont. amount Value Energy (2.6%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846%, 5/5/17 (United Kingdom) $1,695,000 $1,695,064 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.70%, 5/15/17 (Canada) 1,695,000 1,697,371 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05%, 12/15/17 1,695,000 1,689,732 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 180,000 214,455 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 400,000 411,536 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 671,000 667,421 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85%, 6/5/15 (Brazil) 205,000 182,553 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 370,000 383,413 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 3,544,000 1,345,950 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 1,300,000 1,383,463 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,291,000 1,252,270 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95%, 5/1/17 1,690,000 1,690,000 Financials (9.6%) Air Lease Corp. sr. unsec. notes 2.625%, 9/4/18 5,465,000 5,505,731 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 400,000 409,500 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 1,600,000 1,620,000 American Express Co. sr. unsec. notes 7.00%, 3/19/18 1,523,000 1,593,759 American Express Co. sr. unsec. notes 6.15%, 8/28/17 923,000 937,088 Bank of America Corp. sr. unsec. unsub. notes 2.00%, 1/11/18 2,358,000 2,363,952 Bank of America Corp. sr. unsec. unsub. notes Ser. MTN, 1.70%, 8/25/17 1,000,000 1,000,975 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 1,055,000 1,089,288 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2.375%, 1/22/18 1,212,000 1,218,008 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.00%, 8/15/17 1,679,000 1,682,229 JPMorgan Chase & Co. unsec. sub. notes 3.875%, 9/10/24 365,000 373,857 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.30%, 12/13/18 2,375,000 2,387,471 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 2,170,000 2,446,488 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 2,300,000 2,476,842 Macquarie Bank, Ltd. 144A sr. unsec. notes 4.00%, 7/29/25 (Australia) 1,210,000 1,264,093 MetLife, Inc. sr. unsec. unsub. notes 4.75%, 2/8/21 2,125,000 2,319,720 National Australia Bank, Ltd./New York sr. unsec. notes 2.30%, 7/25/18 (Australia) 1,175,000 1,183,401 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 1,000,000 1,051,250 Protective Life Global Funding 144A notes 2.262%, 4/8/20 780,000 780,478 26 Absolute Return 300 Fund Principal CORPORATE BONDS AND NOTES (29.7%)* cont. amount Value Financials cont. Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.20%, 7/27/18 (Canada) $1,700,000 $1,712,233 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 532,000 550,953 Royal Bank of Scotland Group PLC unsec. sub. notes 4.70%, 7/3/18 (United Kingdom) 2,952,000 3,022,393 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 2,400,000 2,510,417 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5.125%, 10/29/22 (Russia) 950,000 983,250 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 1,000,000 1,011,384 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 1,000,000 1,005,594 Simon Property Group LP 144A sr. unsec. unsub. notes 1.50%, 2/1/18 R 1,535,000 1,533,296 Societe Generale SA company guaranty sr. unsec. notes 2.75%, 10/12/17 (France) 675,000 678,524 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 1,000,000 1,052,500 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3.00%, 4/15/21 (Jersey) 1,020,000 1,026,966 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,000,000 1,047,000 Health care (2.7%) Amgen, Inc. sr. unsec. unsub. notes 2.125%, 5/15/17 1,695,000 1,695,403 AstraZeneca PLC sr. unsec. unsub. notes 5.90%, 9/15/17 (United Kingdom) 1,695,000 1,723,284 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 1,012,000 1,110,670 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 206,000 187,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5.25%, 1/15/26 R 3,805,000 4,014,275 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 1,674,000 1,726,313 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 1,175,000 1,180,875 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 665,000 696,588 UnitedHealth Group, Inc. sr. unsec. notes 6.00%, 2/15/18 756,000 782,476 Technology (0.7%) eBay, Inc. sr. unsec. unsub. notes 1.35%, 7/15/17 1,695,000 1,694,583 Fidelity National Information Services, Inc. sr. unsec. unsub. notes 3.625%, 10/15/20 800,000 833,828 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 895,000 934,156 Transportation (0.1%) Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 48,593 49,347 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 47,756 48,472 Absolute Return 300 Fund 27 Principal CORPORATE BONDS AND NOTES (29.7%)* cont. amount Value Transportation cont. Federal Express Corp. Pass-Through Trust 144A pass-through certificates Ser. 12, 2.625%, 1/15/18 $258,564 $258,712 Utilities and power (1.0%) Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 475,000 495,326 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 3,816,000 4,324,081 Total corporate bonds and notes (cost $143,081,324) Principal SENIOR LOANS (8.6%)*c amount Value Basic materials (0.2%) TMS International Corp. bank term loan FRN Ser. B, 4.557%, 10/16/20 $947,915 $955,024 Capital goods (0.8%) Advanced Disposal Services, Inc. bank term loan FRN Ser. B, 3.696%, 11/10/23 1,147,491 1,156,671 Berry Global Group, Inc. bank term loan FRN Ser. I, 3.501%, 10/1/22 811,798 817,098 Gates Global, LLC/Gates Global Co. bank term loan FRN Ser. B, 4.408%, 3/30/24 682,220 685,524 TransDigm, Inc. bank term loan FRN Ser. C, 4.117%, 2/28/20 428,974 429,618 TransDigm, Inc. bank term loan FRN Ser. D, 4.135%, 6/4/21 778,000 778,811 Communication services (0.9%) Asurion, LLC bank term loan FRN Ser. B4, 4.25%, 8/4/22 846,688 851,768 Charter Communications Operating, LLC bank term loan FRN Ser. E, 2.99%, 7/1/20 1,048,878 1,052,999 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3.887%, 6/30/19 1,019,814 1,006,641 Level 3 Financing, Inc. bank term loan FRN Ser. B, 3.241%, 2/22/24 1,000,000 1,002,750 Sprint Communications, Inc. bank term loan FRN Ser. B, 3.50%, 2/2/24 500,000 500,209 Consumer cyclicals (2.6%) Academy, Ltd. bank term loan FRN Ser. B, 5.055%, 7/2/22 927,705 639,344 Amaya Holdings BV bank term loan FRN Ser. B, 4.647%, 8/1/21 975,131 975,893 American Casino & Entertainment Properties, LLC bank term loan FRN Ser. B, 4.25%, 7/7/22 469,926 472,863 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 332,619 387,225 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 3.75%, 5/8/21 408,450 408,961 CityCenter Holdings, LLC bank term loan FRN Ser. B, 3.494%, 4/7/24 474,787 475,380 CPG International, Inc. bank term loan FRN Ser. B, 4.897%, 9/30/20 459,817 462,116 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 6.25%, 7/23/22 982,500 980,830 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 5.25%, 3/16/24 985,000 983,358 28 Absolute Return 300 Fund Principal SENIOR LOANS (8.6%)* c cont. amount Value Consumer cyclicals cont. Greektown Holdings, LLC bank term loan FRN Ser. B, 3.991%, 4/25/24 $450,000 $450,375 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B2, 3.134%, 10/25/23 811,549 817,509 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.147%, 7/1/22 757,687 765,028 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 10/21/23 997,500 993,343 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 967,739 769,595 Scientific Games International, Inc. bank term loan FRN Ser. B3, 4.994%, 10/1/21 769,549 780,290 Tribune Media Co. bank term loan FRN Ser. B, 3.982%, 1/27/24 801,370 807,380 Tribune Media Co. bank term loan FRN Ser. B, 3.75%, 12/27/20 64,135 64,376 Univision Communications, Inc. bank term loan FRN Ser. C5, 3.75%, 3/15/24 742,239 736,569 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 1,243,769 1,244,805 Consumer staples (1.2%) 1011bank term loan FRN Ser. B, 3.309%, 2/17/24 997,919 997,919 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4.00%, 2/14/21 417,100 413,823 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4.50%, 9/15/20 645,910 643,487 Del Monte Foods, Inc. bank term loan FRN 4.307%, 2/18/21 928,800 773,226 Landry’s, Inc. bank term loan FRN Ser. B, 3.733%, 10/4/23 1,111,154 1,111,709 Libbey Glass, Inc. bank term loan FRN Ser. B, 3.989%, 4/9/21 915,682 874,476 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 1,000,000 1,001,458 Energy (0.1%) American Energy-Marcellus, LLC bank term loan FRN 5.284%, 8/4/20 690,000 483,575 Financials (0.2%) USI, Inc./NY bank term loan FRN Ser. B, 4.25%, 12/27/19 919,772 919,772 Health care (1.4%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.78%, 8/17/21 513,271 513,271 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4.048%, 1/27/21 1,800,059 1,787,683 Grifols Worldwide Operations USA, Inc. bank term loan FRN Ser. B, 3.195%, 1/31/25 500,000 501,310 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4.50%, 5/3/18 520,202 520,419 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 4.397%, 2/3/24 1,095,000 1,095,228 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 578,638 575,113 Pharmaceutical Product Development, LLC bank term loan FRN 4.328%, 8/18/22 1,046,363 1,051,856 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.74%, 4/1/22 1,156,922 1,162,345 Absolute Return 300 Fund 29 Principal SENIOR LOANS (8.6%)* c cont. amount Value Technology (0.5%) First Data Corp. bank term loan FRN 3.988%, 7/10/22 $932,953 $937,424 Infor US, Inc. bank term loan FRN Ser. B, 3.897%, 2/1/22 436,499 435,642 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4.039%, 4/23/19 927,449 849,195 Utilities and power (0.7%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3.23%, 5/3/20 577,500 578,222 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3.48%, 1/31/22 1,160,919 1,158,017 Energy Transfer Equity LP bank term loan FRN Ser. B, 3.733%, 2/2/24 815,000 816,165 Vistra Operations Co., LLC bank term loan FRN Ser. B, 3.732%, 12/14/23 731,025 728,969 Vistra Operations Co., LLC bank term loan FRN Ser. C, 5.00%, 12/14/23 167,143 166,673 Total senior loans (cost $43,251,704) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (4.5%)* amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7.625%, 4/22/46 (Argentina) $185,000 $196,933 Argentina (Republic of) sr. unsec. unsub. bonds 7.125%, 7/6/36 (Argentina) 1,925,000 1,948,100 Argentina (Republic of) sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 385,000 393,855 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) 1,710,000 1,808,325 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 551,000 595,300 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 57,000 42,696 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 406,000 306,780 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 76,000 59,510 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 569,000 452,314 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 908,000 742,842 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 3,129,973 2,603,887 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 2,316,206 1,984,171 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 310,000 280,888 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 356,000 327,555 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 343,000 320,840 30 Absolute Return 300 Fund FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (4.5%)* cont. amount Value Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 $321,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 352,875 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 1,290,000 1,293,225 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 450,000 481,536 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 1,375,000 2,437,188 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 4,200,000 4,672,500 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 1,733,000 495,707 Total foreign government and agency bonds and notes (cost $20,848,825) Principal ASSET-BACKED SECURITIES (0.7%)* amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 $3,371,000 $3,371,000 Total asset-backed securities (cost $3,371,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $52,125,600 $57,859 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 52,125,600 33,882 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 52,125,600 25,020 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 52,125,600 20,329 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 17,375,200 380,169 (0.51)/3 month GBP-LIBOR-BBA/Sep-18 Sep-17/0.51 GBP 42,287,000 15,883 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 $34,750,400 453,493 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 26,062,800 333,604 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 69,500,800 91,046 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 69,500,800 61,161 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 26,062,800 8,861 Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 52,125,600 72,976 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 17,375,200 296,768 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 17,375,200 218,059 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 34,750,400 145,604 0.843/6 month EUR-EURIBOR-Reuters/Jun-27 Jun-17/0.843 EUR 5,956,000 57,483 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 $17,375,200 55,427 Total purchased swap options outstanding (cost $2,475,975) Absolute Return 300 Fund 31 Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.2%)* price amount Value Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.95 $21,000,000 $21 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 21,000,000 21 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 21,000,000 21 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 21,000,000 253,617 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 21,000,000 273,798 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.51 21,000,000 294,609 Total purchased options outstanding (cost $1,004,063) COMMON STOCKS (0.1%)* Shares Value Vantage Drilling International (Units) † 1,521 $250,965 Total common stocks (cost $145,699) Principal amount/ SHORT-TERM INVESTMENTS (9.5%)* shares Value Autonation, Inc. commercial paper 1.370%, 5/1/17 $2,000,000 $1,999,769 Cabot Corp. commercial paper 1.130%, 5/1/17 2,000,000 1,999,816 Energy Transfer Partners LP commercial paper 1.450%, 5/1/17 2,000,000 1,999,769 KCP&L Greater Missouri Operations Co. commercial paper 1.120%, 5/1/17 2,000,000 1,999,816 Kinder Morgan, Inc./DE commercial paper 1.450%, 5/1/17 2,000,000 1,999,769 Newell Brands, Inc. commercial paper 1.250%, 5/8/17 2,000,000 1,999,226 Putnam Short Term Investment Fund 0.87% L Shares 23,768,163 23,768,163 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.68% P Shares 474,000 474,000 Sysco Corp. commercial paper 1.130%, 5/1/17 $2,000,000 1,999,816 U.S. Treasury Bills 0.809%, 7/20/17 # ∆ § 7,353,000 7,340,368 U.S. Treasury Bills 0.768%, 7/13/17 ∆ § 693,000 691,956 U.S. Treasury Bills 0.756%, 5/18/17 ∆ § 373,000 372,880 Total short-term investments (cost $46,646,474) TOTAL INVESTMENTS Total investments (cost $723,854,214) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar 32 Absolute Return 300 Fund SEK Swedish Krona TRY Turkish Lira USD
